Citation Nr: 0831779	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-30 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



ISSUES


1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1964 to 
March 1967, and is a Vietnam Purple Heart combat veteran. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In May 2008 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in St. 
Petersburg, Florida.  The transcript of that hearing is of 
record.

The issue of entitlement to service connection for 
hypertension  is addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1  The record contains no evidence of any complaints of or 
treatment for hearing loss, and the veteran was not diagnosed 
with hearing loss, until nearly 60 years following service.

2.  The veteran was exposed to very loud occupational and 
recreational noise for many years after service, and 
competent probative evidence instructs that the veteran's 
current hearing loss disorder was not incurred during active 
military service.


CONCLUSION OF LAW

A hearing loss disability was not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for hearing loss, which 
he avers is "secondary to [his] exposure to acoustic trauma 
(shrapnel explosion)."  DD-214 confirms that he is a Vietnam 
combat veteran.

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 C.F.R. § 3.303.  For purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

In each case where a veteran is seeking service-connection, 
due consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

Service treatment records (STRs) contain no record of any 
complaints of or treatment for hearing loss, and the veteran 
did not report any problems with his hearing during his March 
1967 separation examination.  Testing during that examination 
found hearing to be "15/15" bilaterally.

C&P examination done in January 1969 recorded no complaints 
of hearing loss and detected no ear abnormalities.  

VA treatment records dated in December 2003 including the 
following comments:  "Ears: No Hearing Loss, Tinnitus, No 
Ear Discharge."  

In January 2006 the veteran was accorded a C&P audiology 
examination.  The examiner reports that the claims file and 
medical records were available and reviewed.  According to 
the examiner, the enlistment physical showed a high frequency 
hearing loss at 6000 Hertz for the right ear and normal 
hearing for the left ear.  The examiner noted that there was 
no complaint of hearing loss during the veteran's March 1967 
separation examination.  The examiner also remarked that the 
veteran had filed claims as far back as September 1968, but 
none for hearing loss.

During the examination the veteran reported military noise 
exposure to small arms fire and other noises associated with 
combat.  The veteran also reported occupational noise 
exposure while working for the railroad for 18 years, and 
said that he wore hearing protection "60 percent of the 
time."  In addition, he reported that he worked for 9 years 
in a ship yard (during which time he periodically wore 
hearing protection), and said that he has worked as a 
meatcutter.  He also advised of recreational noise exposure 
(motorcycle engine noise) for two years.  Testing found 
speech recognition scores of 98 in the right ear and 100 in 
the left ear.  Testing also yielded the following auditory 
thresholds:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
15
40
55
65
Left 
ear
15
15
35
55
70

According to the examiner, these findings show normal hearing 
through 1500 Hertz sloping to a moderately severe- 
sensorineural hearing loss for the right ear, and hearing 
within normal limits normal through 1000 Hertz sloping to a 
severe sensorineural hearing loss for the left ear.  The 
examiner then opined that "hearing loss is less likely as 
not (less than 50/50 probability) caused by or a result of 
military noise exposure."  The examiner explained as 
follows:

Given the absence of hearing related 
complaints in the SMRs[,] in light of 
other disclosed disabilities, history of 
occupational noise exposure and minimal 
amount of hearing loss it is less likely 
as not a result of military noise 
exposure.

This opinion is entitled to great probative value as it was 
based on an examination and a review of the claims folder.  
The Board notes that the record does include a letter dated 
in June 2008 from a VA treating (internal medicine) 
physician, who avers that the veteran's hearing loss is 
"related to military noise exposure"; however, this 
physician did not provide any rationale to support his 
assertion, and does not aver that the claims file was 
reviewed.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (holding that 
the examiner "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination").  The Board consequently finds this 
evidence to be of minimal probative value.  See Owens v. 
Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence).  Accordingly, this opinion is, therefore, 
outweighed by the other opinion.

The Board further notes that with regard to the C&P assertion 
of high frequency hearing loss at 6000 Hertz at the time of 
his entry into service, VA regulations do not contemplate 
service connection for hearing loss for frequencies above 
4000 Hertz.  38 C.F.R. § 3.385.

As regards the merits of the veteran's claim, the Board notes 
that the veteran is certainly competent to report as to his 
symptoms, and finds his assertion of exposure to loud noise 
during service to be consistent with the circumstances of his 
service, and thus credible.  See 38 U.S.C.A. § 1154(b).  
However, while 38 U.S.C.A. § 1154(b) provides that service 
connection for a combat-related injury may be based on lay 
statements, alone, the statute does not absolve a claimant 
from the requirement of demonstrating current disability and 
a nexus to service, as to both of which competent medical 
evidence is generally required.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  The Board notes the veteran's sworn 
testimony during his May 2008 Board hearing that he never 
noticed any hearing trouble during service; that he never 
noticed any temporary loss of hearing following mortar 
attacks; and that his first wife never complained of any 
perceived hearing loss on the part of the veteran.  By the 
veteran's own testimony he did not have a hearing loss 
disorder during service or within the year therefore.  

Moreover, the veteran's proposition that his hearing loss 
stems from his exposure to small arms and other weapons fire 
during service is greatly outweighed by the evidence against 
such a finding, including the absence of any competent 
medical evidence of a hearing loss disorder until nearly 60 
years following service (see Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim); the veteran's admitted post-service exposure to 
extremely loud occupational and recreational noise; and the 
C&P examiner's opinion that the veteran's current hearing 
loss disorder is not related to service.  Accordingly, in the 
absence of evidence of symptomatology during service or 
within the year thereafter, and as the probative medical 
evidence weighs against linking the veteran's hearing loss 
disorder to service, service connection for a hearing loss 
disorder must be denied.  38 C.F.R. § 3.102, 3.303; see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the claimant of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

In a letter dated in October 2005 the veteran was apprised of 
the information and evidence necessary to establish his claim 
for service connection; of the evidence that VA would seek to 
provide; and of the information and evidence that he was 
expected to provide.  In September 2006 and April 2008 he was 
notified of how VA determines disability ratings and 
effective dates.  Although these letters were sent after the 
January 2006 rating decision, since service connection is 
being denied, no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
veteran.  The Board thus finds that the veteran was provided 
adequate notice in accordance with 38 U.S.C.A. §§ 5103, 5103A 
with regard to his claim for service connection.  

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and made a part of the record.  In 
addition, the veteran has been accorded multiple C&P 
examinations; the reports of which are of record.  He also 
testified before the undersigned Veterans Law Judge during a 
Travel Board hearing; the transcript of which is of record.  
The Board notes that during his May 2008 hearing the veteran 
was advised that the record would be kept open for 60 days to 
allow for the submission of additional evidence.  Those 
records have been obtained and associated with the claims 
file.  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  The Board is thus satisfied 
that VA has sufficiently discharged its duty in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for hearing loss is denied.

REMAND

The veteran also seeks service connection for hypertension.  
Service treatment records confirm that in April 1966 he was 
struck by two missile blasts and sustained wounds to his 
upper thighs, penis, and scrotum in Vietnam.  Treatment 
record dated in September 1966 shows an elevated blood 
pressure reading of 136/80.  In addition, while not reflected 
on the March 1967 separation examination report, the veteran 
reported during the examination that he had "high blood 
pressure."  VA medical records confirm a current diagnosis 
of and treatment for hypertension.  

In January 1969 the veteran was accorded a compensation and 
pension (C&P) examination.  Blood pressure was recorded as 
150/80 while seated; and as 144/78 when recumbent.

In December 2005 the veteran was accorded a C&P hypertension 
examination.  The examiner reports that the claims file was 
reviewed in detail.  According to the examiner, the veteran's 
hypertension was diagnosed "soon after leaving [branch of 
service]."  He also noted that the veteran's diabetes 
mellitus was diagnosed "approximately 10 years ago."  Blood 
pressure was recorded as 160/90 initially; 140/90 lying down; 
and ultimately as 150/90.  Diagnosis was hypertension.  The 
examiner then opined as follows:

In my opinion, the hypertension is less 
likely as not caused by, or the result 
of, the diabetes mellitus type 2 with 
respect that the hypertension was present 
many years prior to the development of 
elevated blood sugar and the eventual 
diagnosis of diabetes mellitus type 2.

While the C&P examiner averred that the veteran's 
hypertension is not secondary to his service-connected 
diabetes mellitus condition, he did not opine with regard to 
service connection on a direct basis or as to whether 
hypertension was aggravated by the service-connected 
disability.  This evidence is thus inadequate for 
adjudication of the issue of service connection.

In a letter dated in June 2008 a veteran's VA treating 
physician opined that it is "more likely than not his 
hypertension is related to wartime stress."  He expounded as 
follows:

He has diabetes mellitus with diabetic 
neuropathy, hypertension, war injury due 
to war operations with wounds from 
service in Vietnam.  . . . He was under 
stress in Nam and developed hypertension 
as a result of this stress. 

Although the treating physician has opined with regard to a 
nexus to service, he unfortunately did not indicate whether 
the claims file was reviewed and did not provide a rationale 
for the conclusion.  See Green, 1 Vet. App. 121, 124; accord 
Caffrey, 6 Vet.App. 377, 381 (holding that the examiner 
"must consider the records of prior medical examinations and 
treatment in order to assure a fully informed examination").  
This evidence is thus inadequate for adjudication of the 
veteran's claims for service connection.  Remand in 
accordance with 38 C.F.R. § 3.326 for a new C&P examination 
is thus warranted.  Since the matter is being remanded the 
claims file should be updated to include VA treatment records 
compiled since April 2008.  See 38 C.F.R. § 3.159(c)(2); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the Bay 
Pines VAMC dating from April 9, 2008.  Also 
attempt to obtain any other pertinent 
treatment records identified by the veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  If no further treatment records 
exist, the claims file should be documented 
accordingly.

2.  Schedule the veteran for an examination 
with regard to his claim for service 
connection for hypertension.  The claims 
file must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that the veteran's current 
hypertension disorder was incurred during 
active military service.  

NOTE:  If the examiner finds that the 
veteran's hypertension disorder was not 
incurred during active military service, 
the examiner must opine as to whether it is 
less likely than not (less than a 50 
percent probability), at least as likely as 
not (50 percent probability or greater), or 
more likely than not (greater than a 50 
percent probability) that the veteran's 
nonservice-connected hypertension disorder 
is aggravated by his service-connected 
diabetes mellitus type II disability.  

3.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


